COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


LISA M. MURRAY
                                                                MEMORANDUM OPINION*
v.     Record No. 0227-05-4                                         PER CURIAM
                                                                   AUGUST 16, 2005
FAIRFAX COUNTY SCHOOL BOARD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lisa M. Murray, pro se, on brief).

                 (Michael N. Salveson; Hunton & Williams LLP, on brief), for
                 appellee.


       Lisa M. Murray (claimant) appeals a decision of the Workers’ Compensation

Commission affirming the deputy commissioner’s findings that (1) she failed to prove she

sustained a compensable injury by accident, occupational disease, or ordinary disease of life; and

(2) to the extent that she sought to relitigate the same issues involving the same employer that

were previously decided in VWC File No. 210-58-33, the claim was barred by res judicata.1 We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Murray

v. Fairfax (County of) School Board, VWC File No. 216-20-34 (Dec. 28, 2004). We dispense


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission also found that claimant’s petition to reopen the record for the
consideration of after-discovered evidence was untimely and that even if timely, claimant failed
to meet the requirements for the consideration of such evidence. Claimant did not challenge that
finding on appeal, and we do not consider it. In addition, in summarily affirming the
commission’s decision, we do not consider claimant’s argument that she was incompetent to
defend her claims, thereby tolling the statute of limitations, because she did not raise that
argument before the commission. See Rule 5A:18.
with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-